CHAPA, Justice,
concurring.
I concur.
The dissent correctly argues that the Guerrero and Valdez transactions were admitted into evidence without objection, and that any complaint concerning the admissibility of this evidence has thus been waived by the appellant. However, this waiver as to the admissibility of such evidence does not extend to the infirm instruction. The record reveals proper objections to the instruction in question. The instruction here should have referred to the Guerrero and Valdez dealings as “transactions” rather than “offenses” and should have qualified the transaction to be considered only if they were “recent” and “similar.” Since it is clear that the instruction was erroneous, the issue then is whether appellant has shown “some harm” as a result of the defective instruction. Almanza v. State, 686 S.W.2d 157 (Tex.Crim.App.1985).
“We generally presume, although the presumption is rebuttable, that a jury follows the instructions given by the trial judge, in the manner presented.” Rose v. State, 752 S.W.2d 529, 552, 554 (Tex.Crim.App.1987) (on rehearing). “Transactions” can be commonly described as business dealings or business ventures. “Offenses,” on the other hand, can be commonly described as crimes or violations of the law. The jury is required to give common meaning to terms which, as here, are not described legally in the charge. If, as the law presumes, a jury follows the instruction of the trial judge “in the manner presented,” it seems impossible to conclude that such an erroneous instruction could result in anything but “some harm” to the appellant. Almanza, supra. In a case where intent is critical, it must be considered harmful to an accused for the trial judge to suggest to the jury that the prior transactions involving the accused amounted to offenses or violations of the law. Appellant has carried his burden and shown “some harm.” The case should be reversed.